DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of beads” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 16 and 19 is/are objected to because of the following informalities:
At line 7 of claim 1, “the bead” should be replaced with “the at least one bead”.
At line 10 of claim 1, “the bead” should be replaced with “the at least one bead”.
At line 6 of claim 22, “housing_and” should be replaced with “housing and”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 6-8, 10, 17 and 19-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 1, “arranged in a form of a knee joint” does not appear to be supported by the original disclosure.  Per paragraph 0025 of the published application, the bead is arranged…quasi in the form of a knee joint.  Per paragraph 0051 of the published application the bead can be deflected…in the manner of a knee joint.  Neither paragraph supports the positive recitation of “arranged in a form of a knee joint”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bierwirth (US Publication 2017/0259775).
In regards to claim(s) 1-3, 8, 10, 17 and 19, Bierwirth discloses the claimed limitations including a gas generator for a vehicle safety system, with a longitudinal axis (A), an outer housing in the form of a compressed-gas container (20) which, in an inoperative state of the gas generator, is filled with compressed gas,
wherein the outer housing is closed at one housing end (either end depending on the closure element considered) with a closure element (10,11,13,14 or 23,24,29) by a welded joint (Reference is made to Paragraphs 0024, 0040 and 0049),
wherein the closure element extends along the longitudinal axis from the welded joint into the outer housing, wherein the outer housing has at least one bead (Reference is made to Figures 2 and 4 and Paragraphs 0050 and 0059; the indent proximate indicator line 29 for closure element 23,24,29 or indent 28 for closure element 10,11,13,14) in the form of a continuous radially peripheral recess, wherein the at least one bead is arranged in a form of a knee joint and can be moved elastically along with a corresponding change of internal pressure within the compressed-gas container for mechanically relieving the welded joint;
wherein a bead base of the at least one bead is arranged in a region of an axial longitudinal extent of the closure element (Reference is made to Figures 1 and 2);
wherein the outer housing is tube-shaped and wherein the at least one bead extends from an outside surface of the outer housing, radially inwardly (Reference is made to Figures 1 and 2);
wherein the closure element is in the form of an igniter unit (10,11,13,14 or 23,24,29);
wherein the at least one bead is configured as a plastic deformation, in the form of a crimping, flaring, embossing or roller-burnishing at the outer housing of the gas generator, wherein the at least one bead is movable in response to a pressure increase inside the gas generator, to the outside toward a direction of movement substantially normal to the longitudinal axis of the gas generator (Reference is made to Paragraphs 0039 and 0050);
a vehicle safety system, comprising:
a gas generator,
an airbag inflatable by the gas generator as part of an airbag module, and
an electronic control unit operatively connected to the gas generator wherein the electronic control unit activates the gas generator when a release situation is given,
wherein the gas generator is configured according to claim 1 (Reference is made to Paragraph 0040-0005); and,
wherein the closure element protrudes outwardly from the outer housing along the longitudinal axis (Reference is made to Figures 2 and 4).
wherein the peripheral recess reduces an outer diameter of the outer housing in the region of the bead by a bead diameter (Reference is made to Figures 2 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierwirth.
In regards to claim 4, Bierwirth discloses the claimed invention except for the closure element (at least portions 11,13 of 10,11,13,14) being a solid component part.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the closure element of Bierwirth to be a single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierwirth in view of Akira (JP H02-158443).
In regards to claim(s) 20, Bierwirth discloses the claimed limitations excluding the bead being a plurality of beads.
Akira discloses an inflator wherein the recess defines a bead base having a maximum bead depth within the range of 0.5 mm to 2 mm (Akira discloses a bead depth of 2mm).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the bead of Bierwirth in view of the teachings of Akira to include a plurality of beads (at least during formation) with a depth of 2mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US Publication 2012/0025503).
In regards to claims 11 and 15, Young et al. discloses the claimed limitations including a method for producing a gas generator, comprising the steps of:
a) providing an outer housing (110) for the gas generator (100) which has a housing end on an axial side, the housing end defining an opening of the outer housing (Reference is made to Figures 1 and 2); and
b) producing at least one bead in the outer housing from an outside surface thereof, wherein the at least one bead has a bead opening angle with a value, when taken from the drawings, ranging from 160° to 170° and mechanically relieves a welded joint and is not used for any further functions specific to the gas generator (Reference is made to Paragraphs 0028 and 0031 and Figures 1-2); and,
wherein the welded joint is formed as one of a laser welding, resistance welding and friction welding (Reference is made to Paragraphs 0016 0028);
In regards to claim 11, although the drawings are not recited as being to scale, they would reasonably disclose and suggest to one of ordinary skill in the art that a flaring between one diameter and another diameter may be made where the opening angle is in the range of 160° to 170°.
Young et al. discloses the claimed invention except for explicitly reciting the opening angle of a flare from a smaller diameter to a larger diameter being in the range of 160° to 170°.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an opening angle within that range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US Publication 2012/0025503) in view of Akira (JP H02-158443).
Young et al. discloses the claimed limitations excluding the bead radius/diameter and the diameter reduction of the outer housing diameter.
Akira discloses a bead radius of 2mm and an overall outer diameter reduction of two bead radiuses at the bead base which would result in a reduction of the outer diameter equivalent to a bead diameter.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the bead radius and outer housing diameter reduction of Young et al. in view of the teachings of Akira since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. in view of Akira (JP H02-158443) and Tokuda et al. (US Publication 2014/0239623).
In regards to claim 12, Young et al. in view of Akira discloses the claimed limitations excluding a plurality of separate beads formed as recited.  Examiner notes that Akira does disclose a means of forms a plurality of beads radially peripherally disposed about a longitudinal axis and substantially equally spaced about the longitudinal axis (Reference is made to pages 4-5 of 7 of the machine translation).
Tokuda et al. discloses an annular protruding portion or a plurality of independent protruding portions (28) (Reference is made to Figure 5 and Paragraph 0239).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Young et al. in view of the teachings of Akira and Tokuda et al. to include the bead being formed from a plurality of radially, equally spaced, about the longitudinal axis, beads since it would have been a simple substitution of one known structure for another and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. in view of Jung (US Publication 2012/0187667) and Bibo et al. (US Publication 2012/0292293).
In regards to claims 13-14, Young et al. discloses all of the requisite structural and method limitations as recited excluding the compressed gas prior to activation having a pressure in the range of 400-600 bars.
Jung discloses a compressed gas before activation of the gas generator being up to 500 bars.  Bibo et al. discloses compressed gas at 300-500 bars prior to activation.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the compressed gas pressure of Young et al. in view of the teachings of Jung and Bibo et al. to include being in the range of 400-600 bars since the range appears to be a typical/old and well known pressurization range for and inflator and it would have been obvious to try.
Allowable Subject Matter
Claim(s) 6, 7 and 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 18 and 22 is/are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) April 19, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that in regards to the terminology “bead” and current usage, the applicant’s specification recites a variety of structures and methods of forming “bead” structures including but not limited to “recess”, “crimp”, “roller-burnishing”, “flaring”, “embossing”, “quasi in the form of a knee joint” and “flanging”.  With the broadly recited structure and methods of forming, a cylindrical housing with a rolled or crimped bead or a flaring from one outer diameter to another outer diameter may be considered to meet the limitations.
In regards to the limitations of claims 1 and 11, the applicant’s amendments necessitated the new ground(s) of rejection presented.  Examiner maintains the previous rejection was proper.  The dependent limitations have been addressed accordingly above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616